Notice of Pre-AIA  or AIA  Status

The claims filed on 05/10/2021 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.

Drawings


The drawings filed on 12/09/2019 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 5/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reasons: 
The claim fails to place the invention squarely within one statutory class of invention. Based on the broadest reasonable interpretation of the term "computer-readable medium", the term is not limited to non-transitory computer readable storage media, and may include transitory 

Applicant's is suggested to include the word "non-transitory" for further clarification. 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 10-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al Pub. No.: (US 2019/0356729 A1) (hereinafter “Bivens”) in view of Gonzalez et al Pub. No.: (US 2016/0301624 A1) (hereinafter "Gonzalez”).

With respect to claim 1: Bivens discloses a method, comprising: 
receiving a resource allocation request for a new resource in a computing system (receiving a request to allocate resource for workload [0058]), wherein the resource allocation request identifies a resource subtype of the new resource and a region for the new resource (a subset of resource allocation being in a specific location in relation to one another [0064], [0074]); 
predicting an occurrence of a capacity related allocation failure for the resource allocation request using capacity predictions derived from supply chain modeling of a capacity in the region requested (analysis predict disaggregated systems that is failing to meet its SLA agreement [0115-0116].  Disaggregated system identified bas on optimization capacity [0096]. Based on the specification, supply chain modeling is a combination of supply data and demand data. In this instance, failing to meet the SLA agreement is supply is not meeting the demand); 
However, Bivens does not explicitly disclose identifying a ranked list of alternate resources to use for the resource allocation request in response to the predicting of the occurrence of the capacity related allocation failure;
providing at least one recommendation with the ranked list of alternate resources;
Gonzalez discloses identifying a ranked list of alternate resources to use for the resource allocation request in response to the predicting of the occurrence of the capacity related allocation failure (predicting resource requirements/demand and ranking the alternate resources based on the resources meeting the requirements [0005], [0054], [0074].  Ranking the resource for allocations [0094], [0138]).  Meeting future demands may be interpreted as a form of predicting a capacity allocation failure by not having enough resources allocated for future demands);
providing at least one recommendation with the ranked list of alternate resources (recommendation of nodes for resource allocations based on predicted demands, current usage, historical models, current trends, operating cost, etc.  [0092], [0097]);

One of ordinary skill in the art would have been motivated because it would identify a low-cost computing resource capable or meeting performance requirements [Gonzalez: 0060].

With respect to claim 2: Bivens-Gonzalez discloses the method of claim 1 as set forth above. 
Bivens discloses wherein the capacity related allocation failure occurs in  response to a resource being unavailable or a resource availability being unexpectedly reduced (allocation failure identified by system administrator or trigger by a hardware failure [0096].  Hardware failure would result in a resource being unavailable).

With respect to claim 5: Bivens-Gonzalez discloses the method of claim 1 as set forth above. 
However, Bivens does not explicitly disclose wherein the ranked list of alternate resources includes alternate region resources or alternate size resources;
Gonzalez discloses wherein the ranked list of alternate resources includes alternate region resources or alternate size resources (operating cost based on geographical location of the particular node, and ranking the nodes based on the cost [0058], [0094], [0138].  Therefore, it is alternately ranking the location/region, based on the cost);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens in view of Gonzalez in order to rank a list of alternate resource allocation based on region resources;
One of ordinary skill in the art would have been motivated because it would identify a low-cost computing resource capable or meeting performance requirements [Gonzalez: 0060].

With respect to claim 6: Bivens-Gonzalez discloses the method of claim 1 as set forth above. 
However, Bivens does not explicitly disclose wherein identifying a ranked list of alternate resources comprises: applying a first level ranking to a plurality of alternate resources, 
generating an associated rank for each of the plurality of alternate resources in response to the first level ranking; and 
placing the plurality of alternate resources in an order relative to each other in the ranked list of alternate resources using the associated rank;
Gonzalez discloses wherein identifying a ranked list of alternate resources comprises: applying a first level ranking to a plurality of alternate resources, wherein the first level ranking includes one or more of a size ranking, a region ranking, or a capacity ranking; (operating cost are based on geographical location of the particular nodes, and ranking the nodes based on the cost [0058], [0094], [0138].  Therefore, it is ranking the location/region, based on the cost);
generating an associated rank for each of the plurality of alternate resources in response to the first level ranking (the ranking of location is based on cost [0058], [0094], [0138].  Therefore, the cost is interpreted as an associated rank);
placing the plurality of alternate resources in an order relative to each other in the ranked list of alternate resources using the associated rank (ranking the alternate resource by operating cost [0094], [0138]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens in view of Gonzalez in order to apply a first rank list of alternate resource allocation based on region resources and generating an associated rank;
One of ordinary skill in the art would have been motivated because it would identify a low-cost computing resource capable or meeting performance requirements [Gonzalez: 0060].

With respect to claim 10: Bivens-Gonzalez discloses the method of claim 1 as set forth above. 
Bivens discloses wherein the new resource is a cloud resource (cloud resources [0030], [0038]).



With respect to claim 20, they do not teach or further define over the limitations in claim 1, respectively. Therefore claim 20 is rejected for the same reasons as set forth in claim 1.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al Pub. No.: (US 2019/0356729 A1) (hereinafter “Bivens”) in view of Gonzalez et al Pub. No.: (US 2016/0301624 A1) (hereinafter "Gonzalez”) as applied to claims 1-2, 5-6, 10-12, 15-16 and 20 above, further in view of Sundar et al Pub. No.: (US 2019/0129615 A1) (hereinafter "Sundar”).


With respect to claim 3: Bivens-Gonzalez discloses the method of claim 1 as set forth above. 
Bivens discloses the occurrence of the capacity related allocation failure (analysis predict disaggregated systems that is failing to meet its SLA agreement [0115-0116].  Disaggregated system identified bas on optimization capacity [0096]. Based on the specification, supply chain modeling is a combination of supply data and demand data. In this instance, failing to meet the SLA agreement is supply is not meeting the demand); 
However, Bivens-Gonzalez does not explicitly disclose wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure;
Sundar discloses wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure (the recommendation application determines a confidence rating for the different services through which the task can be performed [0096]);

One of ordinary skill in the art would have been motivated because it would provide a cost effective solution to perform a task [Sundar: 0096].

With respect to claim 4: Bivens-Gonzalez discloses the method of claim 3 as set forth above.
Bivens discloses one or more restrictions preventing the resource allocation request (allocation restrictions for allocations such as sizing and quantities [0062]);
However, Bivens-Gonzalez does not explicitly disclose a confidence rating;
Sundar discloses a confidence rating (the recommendation application determines a confidence rating for the different services through which the task can be performed [0096]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens-Gonzalez in view of Sundar in order to have a confidence level;
One of ordinary skill in the art would have been motivated because it would provide a cost effective solution to perform a task [Sundar: 0096].

With respect to claims 13-14, they do not teach or further define over the limitations in claims 3-4, respectively. Therefore claims 13-14 are rejected for the same reasons as set forth in claims 3-4.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al Pub. No.: (US 2019/0356729 A1) (hereinafter “Bivens”) in view of Gonzalez et al Pub. No.: (US 2016/0301624 A1) (hereinafter "Gonzalez”) as applied to claims 1-2, 5-6, 10-12, 15-16 and 20 above, further in view of Chheda et al Pat. No.: (US 10,243,819 B1) (hereinafter "Chheda”).


However, Bivens-Gonzalez does not explicitly disclose applying a second level ranking to the plurality of alternate resources, wherein the second level ranking generates a weighted ranked list of alternate resources, and 
wherein the at least one recommendation includes the weighted ranked list of alternate resources;
Chheda discloses applying a second level ranking to the plurality of alternate resources, wherein the second level ranking generates a weighted ranked list of alternate resources (resource calculations are weighted in order to provide a ranking of the resources [Col 13 lines 35-53], [Col 21 lines 11-43], [Col 3 lines 8-21], [Col 13 lines 27-43]);
wherein the at least one recommendation includes the weighted ranked list of alternate resources (recommendations of the resources [Fig. 10], [Col 3 lines 8-21], [Col 17 lines 15-22]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens-Gonzalez in view of Chheda in order to have a ranking based on weight parameter;
One of ordinary skill in the art would have been motivated because it would provide a recommendation for relevant resources [Chheda: Col 21 lines 29-43].

With respect to claim 17, they do not teach or further define over the limitations in claim 7, respectively. Therefore claim 17 is rejected for the same reasons as set forth in claim 7.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al Pub. No.: (US 2019/0356729 A1) (hereinafter “Bivens”) in view of Gonzalez et al Pub. No.: (US 2016/0301624 A1) (hereinafter "Gonzalez”) as applied to claims 1-2, 5-6, 10-12, 15-16 and 20 above, further in view of Kesack et al Pub. No.: (US 2019/0070509 A1) (hereinafter "Kesack”).



However, Bivens-Gonzalez does not explicitly disclose updating the ranked list of alternate resources by annotating the alternate resources as blocked from the ranked list of alternate resources in response to applying one or more restrictions to the ranked list of alternate resources;
Kesack discloses updating the ranked list of alternate resources by annotating the alternate resources as blocked from the ranked list of alternate resources in response to applying one or more restrictions to the ranked list of alternate resources (updating the ranked list of resources based on a filtering/removal policy and tagging the player with a label identifying the player is removed from the list [0037], [0167]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens-Gonzalez in view of Kesack in order to annotate the resource as blocked from the ranked list;
One of ordinary skill in the art would have been motivated because it would provide a user with an updated list in response to the blocked/removed resource based on the filter/restriction policy [Kesack: 0037, 0167].

With respect to claim 9: Bivens-Gonzalez discloses the method of claim 1 as set forth above, further comprising: 
However, Bivens-Gonzalez does not explicitly disclose updating the ranked list of alternate resources by changing an order of a plurality of alternate resource in response to applying one or more restrictions to the ranked list of alternate resources;
	Kesack discloses updating the ranked list of alternate resources by changing an order of a plurality of alternate resource in response to applying one or more restrictions to the ranked list of alternate resources (updating the ranked list of resources based on a filtering/removal policy [0037], [0167]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bivens-Gonzalez in view of Kesack in order to updated the ranked list in response to applying a restriction to the list 


With respect to claims 18-19 they do not teach or further define over the limitations in claims 8-9, respectively. Therefore claims 18-19 are rejected for the same reasons as set forth in claims 8-9.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Padala et al. Pub. No.: (US 2015/0120931 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Automatic remediation in a distributed computer system with multiple clusters of host computers).
Towal et al. Pub. No.: (US 2019/0332941 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Learning a truncation rank of singular value decomposed metrics representing weight tensors in neural networks).
Alvarez Callau et al. Pub. No.: (US 2018/0302340 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Systems and methods for proactively an reactively allocating resources in cloud-based networks).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446